Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Curtis on 01/27/2022.
The amended claims are listed below.
Claim 1: (Currently amended) A process for producing an organofluoro compound, the process comprising: reacting an organic compound having a leaving group (LG) with a fluoride in a solvent according to below Reaction 3 in a suitable condition, 
[Reaction 3]

    PNG
    media_image1.png
    250
    1102
    media_image1.png
    Greyscale

wherein the organic compound having a leaving group is

    PNG
    media_image2.png
    95
    96
    media_image2.png
    Greyscale
, the organofluoro compound is 
    PNG
    media_image3.png
    81
    149
    media_image3.png
    Greyscale
, and X- is an ion generated from 6 and R7 form carbocycle with N, and n is an integer of 0 to 6, wherein the solvent has the following Formula 1:
[Formula 1] 

    PNG
    media_image4.png
    201
    236
    media_image4.png
    Greyscale

in Formula 1, R1 and R2 are each a methyl group; and R3 is ethenyl or ethynyl, and wherein the fluoride is a [18F] fluoride, and is provided as a component of a phase transfer catalyst.
Claim 15: (Currently amended) The process for producing an organofluoro compound according to claim 1, wherein X- is an ion of a halo group or is a group having the following Formula 2:

[Formula 2]
[AltContent: connector]
    PNG
    media_image5.png
    157
    228
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    144
    174
    media_image6.png
    Greyscale


wherein in Formula 2, R4 is hydrogen, linear or branched, unsubstituted or substituted C1-10alkyl, unsubstituted or substituted C6-10aryl, or unsubstituted or substituted C6-10aryl C1-10alkyl, and the substituted alkyl, aryl and aryl alkyl are each independently modified with one or more substituents selected from the group consisting of linear or branched C1-5alkyl, linear or branched C1-5alkoxy, a halo group, an amine group, a nitro group, a nitrile group and a hydroxyl group.
Claim 16: (Currently amended) The process for producing an organofluoro compound according to claim 1, wherein X- is [[–F, -Cl, -Br, -I,]] F-, Cl-, Br -, I-,   
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    173
    382
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    130
    270
    media_image8.png
    Greyscale
, 	  
    PNG
    media_image9.png
    173
    447
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    165
    403
    media_image10.png
    Greyscale
 , 
    PNG
    media_image11.png
    173
    264
    media_image11.png
    Greyscale
        
    PNG
    media_image12.png
    163
    224
    media_image12.png
    Greyscale
,    or 	
    PNG
    media_image13.png
    173
    260
    media_image13.png
    Greyscale
      
    PNG
    media_image14.png
    161
    221
    media_image14.png
    Greyscale
.
Claim 18: (New) The process for producing an organofluoro compound according to claim 1, wherein a source of the fluoride is provided as Kryptofix 222 -K  [18 F].

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 12/29/2021 has been entered. Claims 2-5 and 9-14 are cancelled. Claims 15-17 are newly added. Claim 18 is added after examiner’s amendment. Claims 1, 6-8, and 15-18 are allowable. The restriction requirement among species and inventions, as set The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 1, 6-8, and 15-18 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 16/888,272 filed on 05/29/2020 and claims foreign priority of REPUBLIC OF KOREA 10-2019-0075528 filed on 06/25/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Translation of Foreign Priority Documents was also filed on 06/05/2020.

Withdrawn Claim Objections/Rejections
The objection of claims 1 and 8 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 10/18/2021, is withdrawn in view of amended claims.
The rejection of claims 1 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Non-Final Rejection mailed on 10/18/2021, is withdrawn in view of amended claims.
withdrawn in view of amended claim 1. Claims 6-8 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 6-8 and 15-18, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A process for producing an organofluoro compound, the process comprising: reacting an organic compound having a leaving group (LG) with a fluoride in a solvent according to below Reaction 3 in a suitable condition, 
[Reaction 3]

    PNG
    media_image1.png
    250
    1102
    media_image1.png
    Greyscale
… wherein the solvent has the following Formula 1:
[Formula 1] 

    PNG
    media_image4.png
    201
    236
    media_image4.png
    Greyscale

in Formula 1, R1 and R2 are each a methyl group; and R3 is ethenyl or ethynyl, and wherein the fluoride is a [18F] fluoride, and is provided as a component of a phase transfer catalyst, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 10/18/2021, in which Moon et al. (US 2008/0171863, published on July 17, 2008) disclosed a method for preparation of organofluoro compounds by reacting fluorine salt with alkyl halide or alkyl sulfonate in an alcohol of the following formula: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, as a solvent. More preferably the alcohol is selected from the group consisting of tertiary alcohols such as t-butanol, t-amyl alcohol, 2,3-dimethyl-2-butanol and 2-(trifluoromethyl)-2-propanol. The fluoride salt is preferably selected from the group consisting of alkali metal fluorides containing alkali metals; alkaline earth metal fluorides; and ammonium fluoride. More preferably cesium fluoride and ammonium fluoride is desirable. The organofluoro compounds prepared by the method is [18F]fluoropropylcarbo-methoxytropane: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
. Preparation of [18F]fluoropropylcarbo-methoxytropane (FP-CIT): The [18F]fluoride is dried by acetonitrile. After a solution of 5 mg (3-methanesulfonyloxypropyl)-2ß-carbomethoxy-3ß-(4-iodophenyl)tropane or (3-toluenesulfonyloxypropyl)-2ß-carbomethoxy-3ß-(4-iodophenyl)tropane is added to the reaction solution, and a mixture solution of 100 ml acetonitrile and 500 ml t-butyl alcohol or t-amyl alcohol is added. The reaction is carried out at 95° C for 10 min. The solvent is completely removed using nitrogen gas at 95° C and then 300 ml acetonitrile and 500 ml water are added to reaction vessel. The pure [18F]fluoropropylcarbomethoxytropane is obtained by HPLC (Chemical Equation 9). 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
(pages 4/16 to 5/16, [0019-0024 and 0032]; page 13/16, [0095]). The alcohol solvent increases nucleophilic substitution reactivity of fluorine salt. In addition, alcohol, a protic solvent, may suppress the formation of side products due to the influence of basicity during fluorination reaction by weakening the basicity of the fluoride through the formation of hydrogen bond with the fluoride (page 7/16, [0056 and 0057]). Masada et al. (Nippon Kagaku Kaishi 5:508-512, 1996) disclosed that nucleophilic substitution (SN) reactions of t-alkyl alcohols with 1-adamantyl methanesulfonate and amines were carried out at 80-100℃ under a nitrogen atmosphere. The 1-adamantyl iodide was much less reactive than 1-adamantyl methanesulfonate even under severe conditions. The electronic effect of the functional group of t-alkyl alcohol was also exhibited. Table 1 shows reaction of 1-adamantyl methanesulfonate with t-alkyl alcohols (t-C5H11OH is equivalent to t-amyl alcohol; CH2=CH(Me)2COH is equivalent to Formula 1 of claim 1, R1 and R2 are each methyl group and R3 is ethenyl; CH2≡C(Me)2COH is equivalent to Formula 1 of claim 1, R1 and R2 are each methyl group and R3 is ethynyl) and triethylamine: 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 (page 512, the paragraph under –Note-; page 509, Table 1). Amines of strong bases were effective for this reaction. In addition to amines, the alkali metal t-butoxide can be used as a nucleophilic reagent. It is presumed that this reaction is an SN reaction represented by the following mechanism: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
. That is, methanesulfonate 1-adoms (1-AdOMs) of the substrate is dissociated little by little into 1-adamanthylcation (1-Ad+), and then solventized by a large excess of t-alkyl alcohol (t-ROH). T-alkoxide anion (t-RO-) produced by amine + attacks 1-Ad+ and gives 1-AdOR-t of the target product. In addition, 1-AdOMs performed an ester exchange reaction with a large excess t-ROH, and it is considered that 1-adamantanol (1-AdOH) was produced byproduct (page 6/6, 4. Conclusions). However, the references did not teach or suggest the limitation “solvent has the following Formula 1:
    PNG
    media_image4.png
    201
    236
    media_image4.png
    Greyscale
in Formula 1, R1 and R2 are each a methyl group; and R3 is ethenyl or ethynyl”, in which the claimed solvent in Table 1 of the Specification demonstrated 2 or 2+ folds increase of product yields compared with other tertiary alcohol, also disclosed in the references. 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
. The Kiesewetter et al. (J Label Compd Radiopharm 2004; 47: 953–969) cited here to provide support of written description of “wherein R6 and R7 form carbocycle with N” genus because other carbocycles, such as 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
  and 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, for [18F] fluorination.


Conclusion
Claims 1, 6-8, and 15-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623